DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches checking the information associated with the one or more QoS rules, for a QoS rule associated with a non-default QoS rule and for the QoS rule with a rule operation different from deleting the QoS rule; in case that the QoS rule is associated with the non-default QoS rule and the rule operation is different from deleting the QoS rule, detecting the QoS rule as an error, for example Huang-Fu et al (US 20200322869 A1 , Pro 62827913 Priority Date: Apr. 2 , 2019).  However, the prior art of record fails to show the limitation of claim 1, “in case that the UE is in a narrow band (NB)-N1 mode, the QoS rule is associated with the non-default QoS rule and the rule operation is different from deleting the QoS rule, detecting the QoS rule as an error”.  

Claims 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches checking the information associated with the one or more QoS flow descriptions, for a QoS flow description associated with a non-default QoS rule and for the QoS flow description with a rule operation different from deleting the QoS flow description; in case that a QoS flow ID (QFI) of the QoS flow description is associated with the non-default QoS rule and the rule operation is different from deleting the QoS flow description, detecting the QoS flow description as an error, for example Huang–Fu et al (US20200053596A1, Priority Date: Aug 02, 2019).  However, the prior art of record fails to show the limitation of claim 8, “in case that the UE is in a narrow band (NB)-N1 mode, a QoS flow ID (QFI) of the QoS flow description is associated with the non-default QoS rule and the rule operation is different from deleting the QoS flow description, detecting the QoS flow description as an error”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a1) as being anticipated by Vutukuri et al (WO2019095209A1).

Regarding claim 14, Vutukuri’209 discloses a method performed by a user equipment (UE) in a wireless communication system (see, fig. 1, wireless communication system includes UE communicates via RAN  and interacts with AMF, page 4 paragraph 06), the method comprising: 
in case that N3 data transfer (see, UP (user plane) integrity protection, page 9 paragraph 01) is not supported by the UE, identifying one or more values (see, upIntegrityProtectionMaxDataRate field in different values, page 9 paragraph 01) of an integrity protection maximum data rate information element as one or more values (see, upIntegrityProtectionMaxDataRate field in different values, page 9 paragraph 01) indicating that the N3 data transfer is not supported by the UE (see, different values at field upIntegrityProtectionMaxDataRate in specific IE to indicate up to which data rate the wireless communication device can support user plane integrity protection (therefore upIntegrityProtectionMaxDataRate=0 indicates user plane integrity protection is not supported in theory), page 9 paragraph 01); and 
transmitting, to a network entity (see, base station, page 9 paragraph 01), information associated with the integrity protection maximum data rate (see, UP integrity protection capability, page 9 paragraph 01) information element (see, UE transmits security capability in specific IE to AMF/SMF via base station indicates the UP integrity protection capability of UE, page 9 paragraph 01).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri’209 in view of Kunz et al (US 20200037165 A1).

Regarding claim 15, Vutukuri’209 discloses the method of claim 14 (see, fig. 1, wireless communication system includes UE communicates via RAN  and interacts with AMF, page 4 paragraph 06), wherein the identifying of the one or more values (see, upIntegrityProtectionMaxDataRate field in different values, page 9 paragraph 01) of the integrity protection maximum data rate information element (different values at field upIntegrityProtectionMaxDataRate in specific IE to indicate up to which data rate the wireless communication device can support user plane integrity protection, page 9 paragraph 01) comprises.
Vutukuri’209 discloses all the claim limitations but fails to explicitly teach:

identifying one or more values of user plane integrity protection maximum data rate for a downlink included in the integrity protection maximum data rate information element as one or more values indicating that user-plane integrity protection for the downlink is not supported by the UE.

However Kunz’165 from the same field of endeavor (see, fig. 1, wireless communication system for selective security protection of user plane traffic, par 0053) discloses: identifying one or more values of user plane integrity protection maximum data rate for a downlink (see, UE Integrity Protection Maximum Data Rate of user plane for DL only, par 0074, 0076) included in the integrity protection maximum data rate information element (see, “5GSM Core Network Capability” information element, par 0076) as one or more values (see, implied UE Integrity Protection Maximum Data Rate =0, par 0076) indicating that user-plane integrity protection for the downlink is not supported by the UE (see, UE Security Capability for various integrity protection schemes of user plane traffic supported by the UE 205 in information element, the capability includes UE Integrity Protection Maximum Data Rate for DL (therefore UE Integrity Protection Maximum Data Rate =0 for DL indicates Integrity Protection of user plane traffic for the downlink is not supported by UE), par 0074, 0076).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kunz’165 into that of Vutukuri’209. The motivation would have been to enhance PDU Session Establishment procedure for selective security protection of user plane traffic of an access network (par 0074).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CUI et al (CN 111163471 A, Priority Date: Dec 26, 2019) discloses: terminal needs to transmits the indication to the network node … indicates that the terminal supports the uplink and downlink maximum data rate according to the current rule. The indicator generally comprises bytes of downlink maximum data rate supported by the byte  (p2 second paragraph).  
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473